Case 6:20-cv-06149-EAW Document 2-3 Filed 06/17/20 Page 1of 9
AO 440 (Rev. 12/09) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Western District of New York

 

BRADLEY, PKS |
| Defendant

 

 

 

+
i

3
BATM Yanicey’ =
Plaintiff ) N
TEMO TH, PA mcd c Civil Action No. 9
)
)

 

i 1 :

SUMMONS IN A CIVIL ACTION.

To: (Defendant's name and address) . ce pengey age J ; .
VV LI TAKIN ,& 20 VAC Cui lei AE ; oe HE STE WN Cf (oO
WE STOP HER GSCI Oo Be A, COTTA TORI AXLE PROCES TER. KIM, UGa S
SIAPLES OTE, igs ©

EMOHANIEE ST. QOCMeESTET2. RUM UG It}

A lawsuit has been filed against you.

Within 21 days after service of this summ

ons on you (not countin
are the United States or a United States agency,

g the day you received it) — or 60 days if you
or an officer or employee of the United States described in Fed. R, Civ.
© on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
. The answer or motion must be served on the plaintiff or-plaintiff’s attomey,- “Re SE

whose name and address are: So
12 3B2QQ 3

S RAKENM Sa NCE
ATTICA CONRETT

TOMIA, C rACT CT ai ?. 0, Qe
ae We oy
ATTECA LAY. WO |) ~OIK 4
If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint,
‘You also must file your answer or motion with the court.

CLERK OF COURT

Date: 3 \ 2| ZO | _ e3 ts
. : . . it ae

a

are

    
 

. Nw
A

wud

P
S
2
aad

 

 
 

Case 6:20-cv-06149-EAW Document 2-3 Filed 06/17/20 Page 2 of 9

Revised 03/06 WDNY UNITED STATES DISTRICT COURT
. WESTERN DISTRICT OF NEW YORK

FORM TO BE USED IN FILING A COMPLAINT
UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. § 1983
(Prisoner Complaint F orm)

All material filed in this Court is now available via the INTERNET. See Pro Se Privacy Notice for further information.

1, CAPTION OF ACTION

A Full Name And Prisoner Number of Plaintiff: NOTE: / more than one plaintiff files this action and seeks in forma |

pauperis status, each plaintiff must submit an in forma pauperis application and a signed Authorization or the only plaintiff to be
. considered will be the plaintiff who filed an application and Authorization,

1. RAKIM VANCE 1577233222
-VS. -

B. Full Name(s) of Defendant(s) NOTE: Pursuant t to Fed. R.Civ.P. 10(a), the names of all parties must appear in the caption.

. The court may not consider a claim.against anyone not identified in this section as a defendant. If you have more than six defendants,
you may continue this section on another sheet of paper if you indicate below that you

 

 

 

 

 

have done so.
lL. Te Moth Panic o€ | 4,
CAARTSTOPHER KoscH 5.
3. mace Pree _ 6.

 

 

2. STATEMENT OF JURISDICTION
This is a-civil action seeking relief and/or damages to defend and

United States. This action is brought pursuant to 42 U.S.C. s 198
28 U.S.C. §§ 1331, 13436) and (4), and 2201.

protect the rights guaranteed by the Constitution of the =:
3. The Court has jurisdiction over the action pursuant ta

3. PARTIES TO THIS ACTION
PLAINTIFF’S INFORMATION NOTE: o list additional plaintiffs, use this format on another sheet of paper.

Name and Prisoner Number of Plaintiff. RA Kt. MV WANGE™- ATR 4aQa, 3

Present Place of Confinement & Address: ATTICA CORQEC an NIA LE ACILITY
PO. BOx~ INS AtzTaIICA LL SAO |

 

~ Name and Prisoner Number of Plaintiff:

 

Present Place of Confinement & Address:

 

 

 

 
 

ne

3S aq (Rev. 08/16)

* ct verenf 258,0;20-cv-06149-EAW” Tot eht> SABRE 06/17/20. Page 3 of 9
The JS 44 civil cover sheef and the info:

provided by local rutes of court. This form, approved by the Judicial Conference of the United States in

intormation contained herein neither replace nor supplement the filing and service of pleadings or other papers as tequired by law, except as’

 

September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM, )
I. (a) PLAINTIFFS a DEFENDANTS “Pwcrtaty 4K) Coe,
RAK TO LAMAR AN CENT CHRESTOPHER \cascH, |
WHS 3ZARS

(b) . County of Residence of First Listed Plaintiff {YOK (2 Oe
(EXCEPT IN US. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)

}

BRADLEY Paice .
County of Residence of First Listed Defendant. {YVOOpn 4 (2.0%
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED. | .

 

 

Attomeys (If Known)

 

 

i. BASIS OF JURISDICTION (Place an “X°" in One Box Only)

 

 

 

 

  

 

 

 

 

    

 

  
 
  

 
    

            

 

 

 

 

 
 

  

 

   

 
 

    

 

 

 

 

 

 

 

 

i. CITIZENSHIP OF PRIN CIPAL PARTIES (Place an "X" in One Box Jor Plainiff
' (For Diversity Cases Only) and One Box for Defendant)
G 1 U.S. Government >< Federal Question — PIF DEF ’ PTF DEF
Plaintiff (U.S. Government Nota Party) Citizen of This State “al i © 1 Incorporated or Principal Place 04 o4
: . : : . . of Business in This State
cy U.S. Government O 4 Diversity . oe Citizen of Another State O02 © 2 Incorporated and Principal Place o5 as
Defendant : (indicate Citizenship of Parties in Item //)) : of Business In Another State
"Citizen or Subject of 2 0 3 © 3° Foreign Nation 06 D6.
: Foreien Country : :
IV. NATURE OF SUIT (Pisce an “x in One Box Only) Click here for: Nature of Suit Code Deserivtions,
peret el SE SGONTRACT. i er ne YE ROR Te en al _RORFEITUREMPENALTY=3) _- SBANKRUPTCY _ SORHER STATUTES.
BD 110 Insurance PERSONAL INJURY PERSONAL INJURY. © {0 625 Drug Related Seizure ©) 422 Appeal 28. USC-158 O 375 False Claims Act
© 120 Marine O 310 Airplane © 365 Personal Injury - of Property 21 USC 881 10 423 Withdrawal O 376 Qui Tam (31 USC
© 130 Miller Act © 315 Airpiane Product . Product Liability 0 690 Other — 28 USC 157 3729(a))
GO 140 Negotiable Insoument _ Liability . €3°367 Health Care/. . G 400 State Reapportionment
C} 150 Recovery of Overpayment | 1 320 Assault, Libel & Pharmaceutical : : SPROPERTSY:RIGHTS- & 410 Anticust
& Enforcement of Judgment Slander Personal Injury . {9 820 Copyrights O +430 Banks and Banking
© 151 Medicare Act . © 330 Federal Employers’ Product Liability , © 830 Patent O 450 Commerce ©
© 152 Recovery of Defaulted Liability - ©) 368 Asbestos Personal - 0 840 Trademark O 460 Deportation
Student Loans | 340 Marine , Injury Product : © 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability LABOR: SOCIAL SECURIT - Corrupt Organizations
© 153 Recovery of Overpayment _ Liability PERSONAL PROPERTY | (0 710 Fair Labor Standards OG 861 HIA (1395f) O° 480 Consumer Credit
of Veteran's Benefits 6 350 Motor Vehicle © 370 Other Fraud Act © 862 Black Lung (923) ‘10 490 Cable/Sat TV
© 160 Stockholders’ Suits . | 355 Motor Vehicle © 371 Truth in Lending 0 720 Labor/Management 0 863 DIWC/DIWW (405(g)) | 0 850 Securities/Commodities/
CQ 190 Other Contract Product Liability ( 380 Other Personal Relations 0 864 SSID Title XVI Exchange
3 195 Contract Product Liability {0 360 Other Persona! Property Damage © 740 Railway Labor Act C 865 RSI (405(g)) f° 890 Other Statutory Actions
0 196 Franchise : Injury © 385 Property Damage — | 751 Family and Medical : O 891 Agricultural Acts
O 362 Personal Injury - Product Liability , Leave Act O° 893 Environmenta) Matters
Medical Malpractice - . 790 Other Labor Litigation O 895 Freedom of Information
veh Fae (CIVIERIGHTS \::..- 2 PRISOMORIPHETIAONS <1 0 79) Employee Retirement SREDBRATETAK SUITS =) Act
O 210 Land Condemnation O 440 Other Civil Right: Habeas Corpus: Income Security Act O 870 Taxes (U.S. Plaintiff CO 896 Arbitration
C220 Foreclosure vw, fO.441 Voting. o,f AG3 Alien.Detainee, s Meher 6 fo.  corDefendant). . ..~- 40 899:Administrative Procedure
“O 230 Rent Lease? 0 442 Employment 510 Motions to Vacate 0 87) IRS—Third Party - Act/Review or Appeal of
©. 240 Torts to Land . © 443 Housing/ Sentence 26 USC 7609 . Agency Decision
GO 245 Tort Product Liability * Accommodations € 530 General wo 0 950 Constitutionality of
“© 290 All Other Real Property 0 445 Amer. w/Disabilities -| 0 535 Desth Penalty Rat 4" ANE CRATTO: Be State Statutes _
. . Employment Other: 0 462 Naturalization Application’
© 446 Amer. w/Disabilities -} 0 540 Mandamus & Other | 0 465 Other Immigration
. Other Nx 550 Civil Rights 14] 3. Actions
OG 448 Education O 555 Prison Condition
O 560 Civil Detainee -
Conditions of
. . Confinement
V. ORIGIN (Place an “X" in One Box Only) / : : .
. s 1. Original G2 Removed fom © 3 Remanded from O 4 Reinstated or © 5 Transferred from © 6 Muiltidistrict O 8 Mubktidistrict
Proceeding State Court Appellate Court eopened - Another District Litigation - Litigation -
. . _ (specify) . Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity): Zz
VL. CAUSE OF ACTION #12 SCE 3 AYER ID MET 6 AMEN SID MVEAST AiroLar-ton
. Brief description of cause: .

 

SUPRERECS PHYSICAC AMO MEMOAL aan eres QUE TIO CECERSINIE

 

VII. REQUESTED IN

1 CHECK IF THIS IS A CLASS ACTION DEMAND $

 

 

 

 

 

: . CHECK YES only if demanded in complaint. FOALC
COMPLAINT: UNDER RULE 23,FR.CvP. $ 5,000,000 JURYDEMAND: Ves CI No
VOI. RELATED CASE(S) . :
IF ANY (See instructions): JUDGE ‘ DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT # AMOUNT . APPLYING TFP JUDGE MAG. JUDGE

aR RRR

 
 

Case 6:20-cv-06149-EAW Document 2-3 Filed 06/17/20 Page 4 of 9

DEFENDANT’S INFORMATION

form ai on another sheet of paper,
Name of Defendant, “Tare MACoTH OO PANIC OF

(If applicable) Official Position of Defendant: RocnES TER POLICE SE. ROoEANIT
(If applicable) Defendant is Sued in Individual and/or VZ Official Capacity |

Address of Defendant: (9 ZO me C Lr NVTON! ANI ES ; ROCHESTER KAU
WG6OS

NOTE: To provide information about more defendants than there is room for here, use this ©

Name of Defendant_C MAES TOP EQ AZOSCEH
(If applicable) Official Position of Defendant: AOC HE STE QA POLEcEe OFFICER
(if applicable) Defendant is Sued in SO Individual and/or _" ~~ _Offficial Capacity .

Address of Defendant (QO NI). CUIENMTON AE QocHESTER hiy
Moos | _ | ,

- Name of Defendant: (2, AD Lin Pa \e

(If applicable) Official Position of Defendant: RCx™ 4 ESTEZ Po LECEeE OF roueceE
(If applicable) Defendant is Suedin _\/ Individual and/or_y~_ Official Capacity

“Address of Defendant: | & SS = aan LIAR Cf Sw. Oc HES TER. ; KINZ

WU. 144

 

4. PREVIOUS LAWSUITS IN STATE AND FEDERAL COURT

A. Have you begun any other lawsuits in state or federal court dealin

g with the same facts involved in this action?,
Yes ‘No

If Yes, complete the next section. NOTE: If vou have brought more than one lawsuit dealing with the same facts as this

action, use this format to describe the other action(s) on another sheet of paper.

 

 

 

1. ‘Name(s) of the parties to this other lawsuit:
' Plaintiff(s):
Defendant(s):
2.

Court (if federal court, name the district; if state court, name the county):

 

 

us

Docket or Index Number:

 

4, Name of Judge to whom case was assigned:

 

hm

 
 

Case 6:20-cv-06149-EAW Document 2-3 Filed 06/17/20 Page 5of9

The approximate date the action was filed:

 

What was the disposition of the case?

Isit still pending? Yes No

If not, give the approximate date it was resolved.

Disposition (check the statements which apply):

 

Dismissed (check the.box which indicates why it was dismissed):

By court sua sponte as frivolous, malicious or for failing to state a claim
upon which relief can be granted;

By court for failure to exhaust adrninistrative remedies;

By court for failure to prosecute, pay filing fee or otherwise respond to a court
order;

By court due to your voluntary withdrawal of claim:

Judgment upon motion or after trial entered for

plaintiff
defendant.

B. Have you begun any other lawsuits in federal court which relate to your imprisonment?
Yes No WA

If Yes, complete the next section. NOTE: Ifyou have brought more than one other lawsuit dealing with your impr isonment, ,
use this same format to describe the other action(s) on another sheet of paper.’

 

 

 

 

 

 

 

 

 

l. Name(s) of the parties to this other lawsuit:

Plaintiff(s):

Defendant(s):
2. District Court:

Docket Number:

4. ° Name of District or Magistrate Judge to whom case was assigned:
5.: The approximate date the action was filed:
-6. What was the disposition of the case?

Is it still pending? Yes No’

If not, give the approximate date it was resolved.

 

 
 

Case 6:20-cv-06149-EAW Document 2-3 Filed 06/17/20 Page 6 of 9

- Disposition (check the statements which apply):

Dismissed (check the box which indicates why it was dismissed):

By court sua sponte as frivolous, malicious or for failing to state a claim
upon which relief can be granted;

By court for failure to exhaust administrative remedies;

By court for failure to prosecute, pay filing fee or otherwise respond to a court
order;

By court due to your voluntary withdrawal of claim;
_ Judgment upon motion or after trial entered for
__ plaintiff

defendant.

 

5. STATEMENT OF CLAIM ©

. For your information, the following is a list of some of the most frequently raised grounds for relief in proceedings under 42
U.S.C. § 1983. (This list does not include all possible claims.)

* Religion '  * Access to the Courts _ © Search & Seizure

° Free Speech ° False Arrest * Malicious Prosecution

« Due Process ° Excessive Force ’ ¢ Denial of Medical Treatment
* Equal Protection * Failure to Protect * Right to Counsel

Please note that it is not enough to just list the ground(s) for your action. You must include a statement of the facts which _
you believe support each of your claims. In other words, tell the story of what happened to you but do not use legal jargon.

Fed.R.Civ.P. 8(a) states.that a pleading must contain "a short and plain statement of the claim showing that the pleader is
entitled to relief." "The function of pleadings under the Federal Rules is to give fair notice of the claim asserted. Fair notice
is that which will enable the adverse party to answer and prepare for trial, allow the application of res judicata, and identify
_ the nature of the case so it may be assigned the proper form of trial." Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995).
Fed.R.Civ.P. 10(b) states that “[a]ll averments of claim ... shall be made in numbered paragraphs, the contents of each of

‘which shall be limited as far a practicable to a single set of circumstances.”

 

Exhaustion of Administrative Remedies

Note that according to 42 U.S.C. § 1997e(a), “{nJo action shall be brought with respect to prison conditions under section

1983 of this title, or any other Federal law, by a prison er confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.”

~ You must provide information about the extent of your efforts to grieve, appeal, or otherwise exhaust your administrative

remedies, and you must attach copies of any decisions or other documents which indicate that you have exhausted your
-remedies for each claim you assert in this action.

 
°
.

 

Case 6:20-cv-06149-EAW Document 2-3 Filed 06/17/20 Page 7 of 9

 

_ FIRST CLAIM: On (date of the incident) » MARC

WROrnICa lo” ANID NEOMALS ACCOSTETD ME SAY arIG.

ag AQT

 

defendant (give the name and position held of each defendant involved in this incident) “TEM. OTE I
PANCOE | BOLL WESTER Cour ce SERGEANT

SACS ny CAR. PARKED

did the following to me (briefly state what each defendant named above did):

PLAC c Por mole THE fucka CAR" wren 7
PLCNOACHED Yam a0 AS\e uo tharr THE RaAcEST
LAURIE tLACGE WAS FOR Ie Exam TED oS CAR.
ArtOD MASE D WME ZEN! aoe amoutrTH  TTHEK PeaT
Oe esa Tel ices Os AKromt, WE CNICN! lemreclcEt>

— Seo Goto le =F GO AS ON THe Rau b> Ansett
The constitutional basis for this claim under 42 U.S.C. § 1983 is: Lire Sotto) OF AN + H AKID
ST AMENDMENT, ALSO PACTAL DESC rM SATION

The relief I am seeking for this claim is (briefly state the relief sought): 4 >, O00, OO St AL =n)
B_COMPED! SATORY DAM ACES Reromemnm ANID FoR. rm.
FICE FeO MES Sa AS A Potarce SCReCC

Exhaustion of Your Administrative Remedies for this Claim:
No If yes, what was the result? aw as

   

 

      

Did you grieve or appeal this claim? wv _ Yes SUTTCe

Er PROC2ESS
‘Did you appeal that decision? Yes __ No Ifyes, what was the result?

 

Attach copies of any documents that indicate that you have exhausted this claim.

AM Sr “EIN
Won, APPEAL

If you did not exhaust your administrative remedies, state why you did not do so:

MIE PROCESS OF PEQAFECTING

A. SECOND CLAIM: On (date of the incident) MAQcC tl wat QO!
defendant (give the name and position held of each defendant involved in this incident) Cc is 3 wha mre) Pele te

KOSCH ANID PRADLEY OT IKCE
BOT RecWeEstTee Pocrce .

 

 

OFE RICE S S_

 
 

Case 6:20-cv-06149-EAW Document 2-3 Filed 06/17/20 Page 8 of 9

‘did the following to me (briefly State what each defendant named above did): (J ? On) AQLTZTN | (= A CG
Onl “THE SCENE PUuclED me FRom —-He RAC Ic |
OF THE PotTce CAR scAmmen Me Tes THE
CMeciniv> ANID PROCPEDEID -mH MASE, La CoANT,
PxpoM[> CUO\KEe ME, KRAcTUR TLIC, (SoM) NY woes
Gomme ~ThHlu wai, Pa TERITORARIC. apy BRACIC. Cuber Per! &
AON TIO ON! MIE AIEEE AMIS MOTE PCS
COAVTUSTONS AWD ARQASTONS R€artnatG os PETA (
The constitutional basis for this claim under 42 U.S.C. § 1983 is:. CAu El ARID GNlUScaAs.
WOAPTSHUMEAMT UNDER pte sed AMEND MERIT
The relief I am seeking for this claim is (briefly state the relief sought): ©: a, a 302, OF ) oral Com Po ISA fey oY
a ES Ani 7HATT OTHE Al BS Freep FRM.
“Te aaa YD i> AS POLICE offre ERS |

Exhaustion of Your Administrative Remedies for. this Claim:

 

Did you grieve or appeal this claim? SO Yes No If yes, what was the result?
PROCESS IS STUELE OKIGOTAG

Did you appeal that decision? Yes No If yes, what was the result?

 

 

 

Attach copies of any documents that indicate that you have exhausted this claim.

If you did not exhaust your administrative remedies, state why.you did not do so:

 

 

If you have additional claims, use the above format and set them out on additional sheets of paper.

 

6. RELIEF SOUGHT
Summarize the relief requested by you in each statement of claim above.

i 5,000,000 =Ex)\ COnnPENSATONY DAMAGES FoR:
SaeeOaa WeoEES SUSvtATT SET =e SE RAC pe Rien ASS
WELL AS FOR Fis ME ac AC ano CaciuuAcer
TWEARTMNENIT, ANID AGmoUAL Of DEKE RIDANTTS Fern OFFEC

 

Do you want a jury trial?- Yes vf No

 
 

a | Case 6:20-cv-06149-EAW Document 2-3 Filed 06/17/20 Page 9 of 9

‘I declare under penalty of perjury that the foregoing is true and correct.
-” Bxecutedon A-A-~ QAO = .
_ (date) .
NOTE: Each plaintiff must sign this complaint and must also Cnn papers filed with the Court.
. . | /] can |r

LL

 

 

Signature(s) of Plaintiff(s)

 
